Citation Nr: 0632478	
Decision Date: 10/18/06    Archive Date: 10/25/06

DOCKET NO.  02-01 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability, to include as secondary to a service-connected 
right foot disability.  

2.  Entitlement to service connection for a right hip 
disability, to include as secondary to a service-connected 
right foot disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel


INTRODUCTION

The veteran served on active military duty from December 1944 
to January 1946.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Detroit, Michigan, Regional Office (RO) of the Department of 
Veterans Affairs (VA) and Board remand.

In September 2003 and November 2003, the veteran raised the 
issue of whether the RO properly reduced his rating for his 
service-connected right foot disability from January 1, 1984 
to March 30, 1994.  This issue is referred to the RO for 
action deemed appropriate. 


FINDINGS OF FACT

1.  The competent medical evidence of record demonstrates 
that a right knee disability is not related to service and 
was not caused or aggravated by a right foot disability.

2.  The competent medical evidence of record demonstrates 
that a right hip disability is not related to service and was 
not caused or aggravated by a right foot disability.


CONCLUSIONS OF LAW

1.  A right knee disability was not incurred in or aggravated 
by active military service, nor may it be presumed to have 
been so incurred, and is not proximately due to or the result 
of a service-connected right foot disability.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310 (2006).

2.  A right hip disability was not incurred in or aggravated 
by active military service, nor may it be presumed to have 
been so incurred, and is not proximately due to or the result 
of a service-connected right foot disability.  38 U.S.C.A. 
§§ 1101, 1110, 112, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claims for entitlement to 
service connection for a right knee disability and a right 
hip disability, VA has met all statutory and regulatory 
notice and duty to assist provisions.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2006).  Prior to a post-remand readjudication of the 
veteran's claims, an April 2006 letter satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  This letter also essentially requested that the 
veteran provide any evidence in his possession that pertained 
to these claims.  38 C.F.R. § 3.159(b)(1).  The veteran's 
service medical records, VA medical treatment records, and 
identified private medical records have been obtained.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication 
in the record that additional evidence relevant to the issues 
decided herein is available and not part of the claims file.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there 
is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006); see also Dingess/Hartman, 19 Vet. App. 473.

Generally, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  Service connection may be granted for any 
disease diagnosed after discharge, when the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  In 
addition, degenerative joint disease may be presumed to have 
been incurred during service if it first became manifest to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

In order to establish service connection for a claimed 
disorder, the following must be shown:  (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Additionally, a disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.  Establishing service 
connection on a secondary basis requires evidence sufficient 
to show (1) that a current disability exists and (2) that the 
current disability was either (a) caused by or (b) aggravated 
by a service-connected disability.  38 C.F.R. § 3.310; Allen 
v. Brown, 7 Vet. App. 439 (1995).

The veteran's service medical records were negative for any 
complaints, treatment, or diagnoses of a right hip or right 
knee disability.  The service entrance examination indicated 
there were no muskoskeletal defects.  The service discharge 
examination was negative for any right knee or hip 
disabilities.  

A March 1972 VA foot examination was conducted.  Upon 
examination, there was full flexion and abduction of the 
hips.

A March 1972 letter from a private physician noted that the 
veteran had been a patient in the office since August 1959.  
The veteran reported pain and discomfort with each step.  The 
examiner noted that the veteran limped, favored the right leg 
and foot when walking, and wore a foot brace.  The examiner 
noted that the veteran's right foot weakness and pain 
manifested in an inability to step firmly on the right foot, 
thereby causing imbalance in the low back and/or pelvis.

A December 1985 private medical record indicated the veteran 
complained of right knee pain and arthritis and hip problems.  
The veteran stated that because he favored his right foot, he 
had problems with his right knee and right hip.  Upon 
examination, there was limited right hip flexion and limited 
right knee flexion with crepitation and pain.  X-rays 
revealed arthritis of the right knee and spurring of the 
right acetabular brim of the hip.  Osteoarthritis of the 
right knee and hip was diagnosed.  The examiner opined that 
the veteran's problems were secondary to the favoring of the 
right lower extremity and were consistent with an overuse 
type syndrome.  

An October 1987 letter from a private physician indicated the 
veteran wore a foot and leg brace.  

A March 1988 VA examination noted normal gait with and 
without the ankle and foot brace.  At a December 1988 VA 
podiatry consultation, the veteran reported generalized pain 
on the right side and prior treatment for knee and leg 
problems.  A December 1988 VA medical record indicated the 
veteran complained of chronic and worsening hip and leg pain, 
due to his right foot disability.  The veteran reported that 
his right knee, leg, and foot had been degenerating for 40 
years.  The veteran wore a right leg brace.  Upon 
examination, there was right knee deformity, normal range of 
knee motion, normal strength, and normal lower extremity 
tone.  

A March 1989 VA medical record indicated that the veteran's 
right knee had no effusion, full range of motion, and no 
ligamentous laxity.  There was full range of right hip 
motion.  X-rays indicated mild degenerative joint disease of 
the right knee.  April 1989 x-rays indicated right knee 
degenerative changes and normal right hip.  A May 1989 VA 
arthritis examination was conducted.  There was full range of 
right hip and knee motion.  The examiner diagnosed 
degenerative arthritis of the hips and knee.  The examiner 
opined the arthritis was unrelated to historical foot trauma 
and was secondary to the aging process.

July 1990 VA medical records indicate that the veteran 
reported right hip and knee pain of 40 years.  The assessment 
was osteoarthritis.  In an August 1991 VA record, the veteran 
reported right hip and leg pain.  The diagnosis was 
degenerative joint disease.  A November 1991 VA record 
diagnosed degenerative joint disease of the hips and knees.  
A January 1992 VA record indicated that the veteran reported 
arthritic pain in his hips and knees.  The veteran wore a 
right short leg brace.  Degenerative joint disease of the 
hips and knees was diagnosed.  A September 1994 VA right foot 
examination was conducted.  The veteran reported right knee 
pain and was wearing a right foot brace.  The gait was 
abnormal.  A May 1995 VA feet examination was conducted.  The 
veteran had a slow and purposeful gait and was wearing a 
metal brace and special boot on his right foot.  A February 
2001 VA record indicated full range of bilateral lower 
extremity motion and a dysfunctional gait pattern.

A March 2004 VA joints examination was conducted.  The 
veteran reported painful right foot, knee, and hip since 
1952.  Upon examination, there was normal heel-toe gait 
without the cane.  There was normal right hip alignment, no 
deformity or swelling, good muscle tone, normal musculature 
around the hip joints, and no atrophy.  Hip flexion, 
extension, and abduction were somewhat limited.  An x-ray 
showed normal right hip.  Right knee examination showed 
normal alignment, no effusion or swelling, satisfactory 
patella position, no crepitation, stable ligaments, negative 
McMurray and drawer tests, and full range of motion.  An x-
ray revealed mild arthritic changes.  The examiner diagnosed 
normal right hip without arthritic changes and mild 
degenerative arthritis of the right knee.  The examiner 
opined that the current right knee and hip disorders were not 
likely secondary to the right foot condition.  The examiner 
also stated that there was no indication of an increase in 
the pathology or symptoms due to the right foot disability.  

An August 2004 VA joints examination was conducted.  The 
veteran reported painful right foot, ankle, leg, knee, hip, 
and low back.  Upon examination the veteran wore a right 
ankle brace.  The examiner found the right lower limb was 
somewhat in varus with internal torsional rotation, which was 
more in line with a varus knee, but the deformity started 
below the knee joint.  

In a March 2005 lay statement, the veteran's wife stated that 
the veteran began having hip and back problems around 1950.

At a February 2006 Board hearing, the veteran stated that he 
first began having problems with misalignment of his hip, 
leg, and knee in January 1947 due to his altered gait.  

An April 2006 VA joints examination was conducted.  The 
veteran reported that he began having trouble with his right 
knee within one year of active duty discharge.  The veteran 
reported that his right knee was weak with generalized pain.  
The veteran took no medication for the pain but used a TENS 
unit.  The veteran reported first having difficulty with his 
right hip in 1952.  He recalled that his right hip pain 
seemed to radiate from his lower back.  The veteran reported 
that he has a sensation that his right hip is unstable and 
that he hears a popping noise at times.  The veteran reported 
assistive aids for walking.  Upon examination, there was 
antalgic gait, somewhat limited right knee flexion and 
extension, full or somewhat limited right hip flexion, 
extension, and adduction, all without pain.  The examiner 
also found mild varus deformity at the knee and visable and 
palpable venous varicosities lower legs to the knees, but no 
other abnormalities.  There was no instability, patellar or 
meniscus abnormality, or other knee abnormality.  X-rays 
indicated mild degenerative joint disease of the bilateral 
knees and right hip.  

The examiner opined that the veteran had age-related 
degenerative changes of the right knee and right hip and that 
the disabilities were not caused by or a result of active 
service because the veteran incurred no injuries or disorders 
of the right hip or knee during active duty or in the 
immediate post service period.  The examiner also opined that 
the veteran's right hip and knee disorders were not caused 
by, the result of, or permanently aggravated by, the right 
foot disability, because although the right foot disability 
caused an altered gait, there was no medical evidence 
suggesting that an altered gait results in the development of 
degenerative joint disease.  The examiner noted that 
degenerative arthritis is related to age and occupation, and 
that the veteran was 80 years old and had worked in 
construction and farming since active duty discharge which 
placed the veteran at high risk for development of 
degenerative joint disease.  The examiner also noted that 
there was no evidence that the right foot condition 
permanently aggravated his age-related degenerative changes 
because the veteran's course of arthritis has been better 
than expected when compared to the usual process of 
arthritis.

The medical evidence of record does not support secondary 
service connection for right hip and knee disabilities.  The 
record demonstrates that there is a current right hip and 
right knee disability.  Degmetich v. Brown, 104 F.3d 1328, 
1333 (1997) (holding that the existence of a current 
disability is the cornerstone of a claim for VA disability 
compensation).  However, the competent medical evidence of 
record shows that the right hip and knee disabilities were 
not caused by the right foot disability.  See 38 C.F.R. 
§ 3.310.  Although the veteran asserts that his right hip and 
knee degenerative joint disease is caused by his right foot 
disability, his testimony is not competent to establish 
etiology of the right hip and knee disabilities.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992) (holding that the 
veteran is not qualified to offer a medical opinion, but may 
speak to his symptoms, their duration, and their severity).  
Moreover, although a December 1985 private physician opined 
that the veteran's arthritis was secondary to the veteran 
favoring his right lower extremity and was consistent with an 
overuse type syndrome, the examiner did not have access to 
the veteran's claims file.  Prejean v. West, 13 Vet. App. 
444, 448-9 (2000) (holding that factors for assessing the 
probative value of a medical opinion are the physician's 
access to the claims file and the thoroughness and detail of 
the opinion).  In addition, the Board notes that the other 
competent medical evidence of record demonstrates that the 
veteran's arthritis was not secondary to the right foot 
disability.  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 
1997) (noting that the Board must assess the credibility and 
probative value of the medical evidence in the record); Owens 
v. Brown, 7 Vet. App. 429, 433 (1995) (noting that the Board 
may appropriately favor the opinion of one competent medical 
authority over another).  Notably, VA examiners in May 1989, 
March 2004, and April 2006 opined that the veteran's right 
hip and knee disorders were unrelated to the right foot 
disability.  The April 2006 VA examiner elaborated noting 
that there was no medical evidence that an altered gait 
caused the veteran's degenerative joint disease.  

In addition, the competent medical evidence of record 
indicates that the right hip and knee disorders were not 
aggravated by the right foot disability.  Allen, 7 Vet. App. 
at 448 (holding that service connection is granted where a 
service-connected disability aggravates a separate 
condition).  The March 2004 VA examiner noted that there was 
no indication of an increase in right knee or hip pathology 
or symptoms due to the right foot disability.  The April 2006 
VA examiner opined that the right hip and knee disorders were 
not permanently aggravated by the right foot disability, 
noting that the veteran's course of the condition had been 
better than expected as compared to the usual arthritis 
process.  Accordingly, secondary service connection is not 
warranted for a right hip or a right knee disability.

The Board finds that the medical evidence of record also does 
not support direct service connection for a right hip or knee 
disability.  As noted above, there are current diagnoses of 
right hip and knee disabilities.  Degmetich, 104 F.3d at 
1333.  Neither right hip nor right knee arthritis was 
diagnosed within one year of service discharge.  38 C.F.R. 
§§ 3.307, 3.309.  In addition, the service medical records 
are negative for any right knee or hip complaints, 
treatments, or diagnoses.  Hickson, 12 Vet. App. at 253 
(holding that service connection requires medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury).  Moreover, the 
medical evidence of record indicates that the veteran's 
degenerative joint disease is not otherwise related to 
military service.  First, although the veteran has 
consistently claimed that right knee and hip pain began 
shortly after service, there was no clinical evidence of 
right knee and right hip arthritis until December 1985, 
almost 40 years after service discharge.  Mense v. Derwinski, 
1 Vet. App. 354, 356 (1991) (holding that VA did not err in 
denying service connection when the veteran failed to provide 
evidence which demonstrated continuity of symptomatology, and 
failed to account for the lengthy time period for which there 
is no clinical documentation of disorder).  Second, the 
medical evidence of record demonstrates that the right hip 
and knee disabilities are not related to service.  Hickson, 
12 Vet. App. at 253 (holding that service connection requires 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability).  As noted 
above, the May 1989 VA examiner opined that the veteran's 
degenerative joint disease was age-related.  The April 2006 
VA examiner opined that the veteran's right hip and knee 
disabilities were not related to active service because there 
was no right knee or hip injury or disorder during service or 
shortly thereafter.  The examiner also opined that the 
degenerative joint disease was age-related, noting that the 
veteran was at high risk for degenerative joint disease due 
to his age and working in construction and farming since 
active duty discharge.  Accordingly, direct service 
connection for a right hip and right knee disability is not 
warranted.

In reaching these decisions the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the veteran's claims, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for a right knee disability, to include as 
due to a service-connected right foot disability is denied.

Service connection for a right hip disability, to include as 
due to a service-connected right foot disability, is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


